IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT                          M.D. Appeal Dkt.
                                                                       77 MAP 2016


OFFICE OF ADMINISTRATION AND               : No. 76 MAL 2016
PENNSYLVANIA STATE POLICE,                 :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
STATE EMPLOYEES' RETIREMENT                :
BOARD,                                     :
                                           :
                   Respondent              :
                                           :
BRUCE A. EDWARDS, JOSESPH R.               :
KOVEL, JOSEPH E. SARKIS, PA STATE          :
TROOPERS ASSOCIATION,                      :
                                           :
                   Intervenors             :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as framed by Petitioners, is as follows:

      Did [the] Commonwealth Court erroneously affirm the decision of the State
      Employees’ Retirement Board that union stipends, paid to union officers to work
      exclusively for the union, are retirement-covered compensation, when that
      decision was clearly contrary to the mandates of the State Employees’
      Retirement Code and inconsistent with decisions of this Honorable Court?